UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-06247 AMERICAN CENTURY WORLD MUTUAL FUNDS, INC. (Exact name of registrant as specified in charter) 4, KANSAS CITY, MISSOURI (Address of principal executive offices) (Zip Code) CHARLES A. ETHERINGTON, 4 KANSAS CITY, MISSOURI64111 (Name and address of agent for service) Registrant’s telephone number, including area code: 816-531-5575 Date of fiscal year end: 11-30 Date of reporting period: 02-28-2013 ITEM 1.SCHEDULE OF INVESTMENTS. American Century Investments® Quarterly Portfolio Holdings Emerging Markets Fund February 28, 2013 Emerging Markets - Schedule of Investments FEBRUARY 28, 2013 (UNAUDITED) Shares/ Principal Amount ($) Value ($) COMMON STOCKS — 99.9% BRAZIL — 11.5% Anhanguera Educacional Participacoes SA BR Malls Participacoes SA BR Properties SA Brazil Pharma SA CCR SA Cia de Bebidas das Americas Preference Shares ADR Cia de Saneamento de Minas Gerais-COPASA Grupo BTG Pactual Hypermarcas SA(1) Klabin SA Preference Shares Marcopolo SA Preference Shares MRV Engenharia e Participacoes SA Vale SA Preference Shares CANADA — 0.5% Pacific Rubiales Energy Corp. CHILE — 1.5% SACI Falabella Sociedad Quimica y Minera de Chile SA ADR CHINA — 17.9% Belle International Holdings Ltd. Brilliance China Automotive Holdings Ltd.(1) China Communications Construction Co. Ltd. H Shares China Liansu Group Holdings Ltd. China Minsheng Banking Corp. Ltd. H Shares China Overseas Land & Investment Ltd. China Railway Construction Corp. Ltd. H Shares China Shenhua Energy Co. Ltd. H Shares CNOOC Ltd. Focus Media Holding Ltd. ADR Haier Electronics Group Co. Ltd.(1) Hengan International Group Co. Ltd. Industrial & Commercial Bank of China Ltd. H Shares Kunlun Energy Co. Ltd. Ping An Insurance Group Co. H Shares Tencent Holdings Ltd. COLOMBIA — 0.5% Almacenes Exito SA HONG KONG — 0.7% AAC Technologies Holdings, Inc. INDIA — 5.1% HDFC Bank Ltd. ICICI Bank Ltd. ADR ITC Ltd. Tata Global Beverages Ltd. Tata Motors Ltd. INDONESIA — 3.6% PT AKR Corporindo Tbk PT Astra International Tbk PT Bank Rakyat Indonesia (Persero) Tbk PT Semen Gresik (Persero) Tbk MALAYSIA — 1.0% Axiata Group Bhd MEXICO — 5.9% Alfa SAB de CV, Series A Cemex SAB de CV ADR(1) Fomento Economico Mexicano SAB de CV ADR Grupo Aeroportuario del Sureste SAB de CV B Shares Grupo Financiero Banorte SAB de CV Mexichem SAB de CV Promotora y Operadora de Infraestructura SAB de CV(1) Wal-Mart de Mexico SAB de CV PANAMA — 0.5% Copa Holdings SA Class A PERU — 2.2% Credicorp Ltd. Southern Copper Corp. POLAND — 1.2% Eurocash SA Powszechny Zaklad Ubezpieczen SA RUSSIA — 6.6% Eurasia Drilling Co. Ltd. GDR Magnit OJSC GDR Mail.ru Group Ltd. GDR Mobile Telesystems OJSC ADR NovaTek OAO GDR Sberbank of Russia SOUTH AFRICA — 4.6% Aspen Pharmacare Holdings Ltd. Clicks Group Ltd. Discovery Holdings Ltd. Exxaro Resources Ltd. Naspers Ltd. N Shares SOUTH KOREA — 14.5% Hyundai Glovis Co. Ltd. Hyundai Wia Corp. LG Chem Ltd. LG Display Co. Ltd.(1) LG Household & Health Care Ltd. Orion Corp.(1) Paradise Co. Ltd. Samsung Electronics Co. Ltd. TAIWAN — 10.7% Chailease Holding Co. Ltd. Hon Hai Precision Industry Co. Ltd. MediaTek, Inc. Merida Industry Co. Ltd. Taiwan Semiconductor Manufacturing Co. Ltd. TPK Holding Co. Ltd. THAILAND — 5.2% CP ALL PCL Kasikornbank PCL NVDR Minor International PCL Siam Cement PCL NVDR TURKEY — 4.3% BIM Birlesik Magazalar AS Koza Altin Isletmeleri AS TAV Havalimanlari Holding AS(1) Tofas Turk Otomobil Fabrikasi Turkiye Garanti Bankasi AS Turkiye Halk Bankasi AS TURKMENISTAN — 0.7% Dragon Oil plc UNITED KINGDOM — 1.2% Antofagasta plc Petrofac Ltd. TOTAL COMMON STOCKS (Cost $371,223,762) TEMPORARY CASH INVESTMENTS — 0.3% Repurchase Agreement, Bank of America Merrill Lynch, (collateralized by various U.S. Treasury obligations, 0.375% - 1.875%, 4/15/15 - 6/30/16, valued at $859,378), in a joint trading account at 0.11%, dated 2/28/13, due 3/1/13 (Delivery value $842,004) Repurchase Agreement, Credit Suisse First Boston, Inc., (collateralized by various U.S. Treasury obligations, 3.125%, 2/15/42, valued at $429,286), in a joint trading account at 0.11%, dated 2/28/13, due 3/1/13 (Delivery value $421,001) Repurchase Agreement, Goldman Sachs & Co., (collateralized by various U.S. Treasury obligations, 3.75%, 8/15/41, valued at $408,098), in a joint trading account at 0.09%, dated 2/28/13, due 3/1/13 (Delivery value $401,305) TOTAL TEMPORARY CASH INVESTMENTS (Cost $1,664,305) TOTAL INVESTMENT SECURITIES — 100.2% (Cost $372,888,067) OTHER ASSETS AND LIABILITIES — (0.2)% TOTAL NET ASSETS — 100.0% $ Market Sector Diversification (as a % of net assets) Financials 22.0% Information Technology 21.9% Consumer Staples 13.4% Consumer Discretionary 13.1% Materials 9.6% Industrials 9.2% Energy 7.1% Telecommunication Services 1.8% Health Care 1.0% Utilities 0.8% Cash and Equivalents* 0.1% * Includes temporary cash investments and other assets and liabilities. Notes to Schedule of Investments ADR - American Depositary Receipt GDR - Global Depositary Receipt NVDR - Non-Voting Depositary Receipt OJSC - Open Joint Stock Company Non-income producing. SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. Repurchase agreements are valued at cost. The value of investments initially expressed in foreign currencies is translated into U.S. dollars at prevailing exchange rates. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 ($) Level 2 ($) Level 3 ($) Investment Securities Foreign Common Stocks — Temporary Cash Investments — — Total Value of Investment Securities — 3. Federal Tax Information As of February 28, 2013, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments $ Gross tax appreciation of investments $ Gross tax depreciation of investments Net tax appreciation (depreciation) of investments $ The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings Global Growth Fund February 28, 2013 Global Growth - Schedule of Investments FEBRUARY 28, 2013 (UNAUDITED) Shares/ Principal Amount ($) Value ($) COMMON STOCKS — 98.8% AUSTRALIA — 2.1% BHP Billiton Ltd. CSL Ltd. AUSTRIA — 0.5% Erste Group Bank AG(1) BRAZIL — 0.5% BR Malls Participacoes SA CANADA — 2.2% Bank of Nova Scotia Canadian Pacific Railway Ltd. CHINA — 0.4% Baidu, Inc. ADR(1) DENMARK — 1.2% Novo Nordisk A/S B Shares FRANCE — 1.7% L'Oreal SA Pernod-Ricard SA Sanofi GERMANY — 1.6% Fresenius Medical Care AG & Co. KGaA Kabel Deutschland Holding AG SAP AG ADR HONG KONG — 0.4% Sands China Ltd. INDIA — 0.5% Tata Motors Ltd. ADR INDONESIA — 0.4% PT Bank Mandiri (Persero) Tbk ITALY — 1.1% Pirelli & C SpA Prada SpA JAPAN — 5.2% Daikin Industries Ltd. ORIX Corp. Rakuten, Inc. Toyota Motor Corp. Unicharm Corp. NETHERLANDS — 3.6% ASML Holding NV ASML Holding NV New York Shares Koninklijke Vopak NV Unilever CVA PERU — 0.6% Credicorp Ltd. PORTUGAL — 0.5% Jeronimo Martins SGPS SA RUSSIA — 0.8% Sberbank of Russia ADR SPAIN — 0.8% Grifols SA(1) Grifols SA Class B(1) SWEDEN — 1.0% SKF AB B Shares Svenska Cellulosa AB B Shares SWITZERLAND — 6.6% ABB Ltd. Adecco SA Nestle SA Roche Holding AG Syngenta AG UBS AG TURKEY — 0.7% Turkiye Garanti Bankasi AS UNITED KINGDOM — 6.4% BG Group plc Capita Group plc (The) Compass Group plc Croda International plc Lloyds Banking Group plc(1) Reckitt Benckiser Group plc Rio Tinto plc Standard Chartered plc UNITED STATES — 60.0% Alexion Pharmaceuticals, Inc.(1) Alliance Data Systems Corp.(1) American Express Co. American Tower Corp. Apple, Inc. B/E Aerospace, Inc.(1) Biogen Idec, Inc.(1) BorgWarner, Inc.(1) Cameron International Corp.(1) Caterpillar, Inc. Celgene Corp.(1) Cerner Corp.(1) Charles Schwab Corp. (The) CIT Group, Inc.(1) Colgate-Palmolive Co. Continental Resources, Inc.(1) Costco Wholesale Corp. Danaher Corp. eBay, Inc.(1) Equinix, Inc.(1) Estee Lauder Cos., Inc. (The), Class A Expedia, Inc. Express Scripts Holding Co.(1) Facebook, Inc. Class A(1) FactSet Research Systems, Inc. FedEx Corp. Fortune Brands Home & Security, Inc.(1) Google, Inc., Class A(1) Harley-Davidson, Inc. Home Depot, Inc. (The) IntercontinentalExchange, Inc.(1) Intuitive Surgical, Inc.(1) Liberty Global, Inc. Class A(1) MasterCard, Inc., Class A Michael Kors Holdings Ltd.(1) Mondelez International, Inc. Class A Monsanto Co. NetApp, Inc.(1) Oceaneering International, Inc. Pall Corp. Precision Castparts Corp. priceline.com, Inc.(1) QUALCOMM, Inc. Ross Stores, Inc. Schlumberger Ltd. Starbucks Corp. Teradata Corp.(1) Tractor Supply Co. Union Pacific Corp. United Rentals, Inc.(1) Verisk Analytics, Inc. Class A(1) Visa, Inc., Class A Wells Fargo & Co. TOTAL COMMON STOCKS (Cost $367,670,302) TEMPORARY CASH INVESTMENTS — 1.3% Repurchase Agreement, Bank of America Merrill Lynch, (collateralized by various U.S. Treasury obligations, 0.375% - 1.875%, 4/15/15 - 6/30/16, valued at $3,280,888), in a joint trading account at 0.11%, dated 2/28/13, due 3/1/13 (Delivery value $3,214,554) Repurchase Agreement, Credit Suisse First Boston, Inc., (collateralized by various U.S. Treasury obligations, 3.125%, 2/15/42, valued at $1,638,904), in a joint trading account at 0.11%, dated 2/28/13, due 3/1/13 (Delivery value $1,607,277) Repurchase Agreement, Goldman Sachs & Co., (collateralized by various U.S. Treasury obligations, 3.75%, 8/15/41, valued at $1,558,015), in a joint trading account at 0.09%, dated 2/28/13, due 3/1/13 (Delivery value $1,532,083) SSgA U.S. Government Money Market Fund 15 15 TOTAL TEMPORARY CASH INVESTMENTS (Cost $6,353,910) TOTAL INVESTMENT SECURITIES — 100.1% (Cost $374,024,212) OTHER ASSETS AND LIABILITIES — (0.1)% ) TOTAL NET ASSETS — 100.0% $ Market Sector Diversification (as a % of net assets) Information Technology 19.4% Consumer Discretionary 18.5% Industrials 15.6% Financials 14.9% Consumer Staples 10.6% Health Care 8.9% Materials 6.1% Energy 4.8% Cash and Equivalents* 1.2% * Includes temporary cash investments and other assets and liabilities. Notes to Schedule of Investments ADR - American Depositary Receipt CVA - Certificaten Van Aandelen Non-income producing. SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. Repurchase agreements are valued at cost. The value of investments initially expressed in foreign currencies is translated into U.S. dollars at prevailing exchange rates. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 ($) Level 2 ($) Level 3 ($) Investment Securities Domestic Common Stocks — — Foreign Common Stocks — Temporary Cash Investments 15 — Total Value of Investment Securities — 3. Federal Tax Information As of February 28, 2013, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments $ Gross tax appreciation of investments $ Gross tax depreciation of investments Net tax appreciation (depreciation) of investments $ The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings International Discovery Fund February 28, 2013 International Discovery - Schedule of Investments FEBRUARY 28, 2013 (UNAUDITED) Shares/ Principal Amount ($) Value ($) COMMON STOCKS — 96.9% AUSTRALIA — 4.4% Atlas Iron Ltd. Flight Centre Ltd. James Hardie Industries SE Oil Search Ltd. Treasury Wine Estates Ltd. BRAZIL — 3.9% Anhanguera Educacional Participacoes SA BR Properties SA Hypermarcas SA(1) CANADA — 3.4% Alimentation Couche Tard, Inc. B Shares Catamaran Corp.(1) MEG Energy Corp.(1) West Fraser Timber Co. Ltd. Yamana Gold, Inc. New York Shares CHINA — 5.3% Baoxin Auto Group Ltd.(1) Brilliance China Automotive Holdings Ltd.(1) China Gas Holdings Ltd. China State Construction International Holdings Ltd. Haier Electronics Group Co. Ltd.(1) Hengdeli Holdings Ltd. Longfor Properties Co. Ltd. Lonking Holdings Ltd. Zhuzhou CSR Times Electric Co. Ltd. H Shares DENMARK — 4.3% Christian Hansen Holding A/S Coloplast A/S B Shares Pandora A/S FINLAND — 1.0% Wartsila Oyj FRANCE — 7.2% Arkema SA Edenred Gemalto NV Iliad SA Publicis Groupe SA GERMANY — 3.1% Duerr AG Hugo Boss AG Sky Deutschland AG(1) Wirecard AG HONG KONG — 4.2% AAC Technologies Holdings, Inc. Galaxy Entertainment Group Ltd.(1) Link Real Estate Investment Trust (The) Techtronic Industries Co. INDIA — 2.2% HCL Technologies Ltd. Power Finance Corp. Ltd. Shriram Transport Finance Co. Ltd. Zee Entertainment Enterprises Ltd. INDONESIA — 0.3% PT Semen Gresik (Persero) Tbk IRELAND — 1.3% ICON plc(1) Smurfit Kappa Group plc ITALY — 3.4% Banca Popolare dell'Emilia Romagna S.c.r.l. Pirelli & C SpA Prysmian SpA Salvatore Ferragamo Italia SpA JAPAN — 7.2% Aeon Credit Service Co. Ltd. Anritsu Corp. Daikin Industries Ltd. Fuji Heavy Industries Ltd. Internet Initiative Japan, Inc. Kansai Paint Co. Ltd. LIXIL Group Corp. ORIX Corp. Park24 Co. Ltd. Seven Bank Ltd. Sysmex Corp. THK Co. Ltd. Tokyu Land Corp. Toyo Suisan Kaisha Ltd. NETHERLANDS — 1.0% Koninklijke Vopak NV NORWAY — 3.3% Aker Solutions ASA Fred Olsen Energy ASA Petroleum Geo-Services ASA PHILIPPINES — 0.2% SM Prime Holdings, Inc. SOUTH AFRICA — 1.4% Discovery Holdings Ltd. SOUTH KOREA — 2.0% Daewoo International Corp. Orion Corp.(1) Osstem Implant Co. Ltd.(1) SPAIN — 1.6% Grifols SA(1) Viscofan SA SWEDEN — 3.8% Hexagon AB B Shares Meda AB A Shares Modern Times Group AB B Shares Svenska Cellulosa AB B Shares SWITZERLAND — 7.4% AMS AG Clariant AG DKSH Holding AG(1) GAM Holding AG Givaudan SA OC Oerlikon Corp. AG TAIWAN — 2.2% Chailease Holding Co. Ltd. Largan Precision Co. Ltd. Novatek Microelectronics Corp. THAILAND — 0.7% Airports of Thailand PCL TURKEY — 0.7% Trakya Cam Sanayi AS(1) UNITED KINGDOM — 21.4% Aberdeen Asset Management plc Ashtead Group plc ASOS plc(1) Aveva Group plc AZ Electronic Materials SA Babcock International Group plc Burberry Group plc Croda International plc easyJet plc Inmarsat plc InterContinental Hotels Group plc Intertek Group plc Persimmon plc Taylor Wimpey plc Travis Perkins plc TUI Travel plc UBM plc Weir Group plc (The) Whitbread plc Wolseley plc TOTAL COMMON STOCKS (Cost $510,575,473) EXCHANGE-TRADED FUNDS — 0.7% iShares MSCI EAFE Small Cap Index Fund (Cost$4,636,729) TEMPORARY CASH INVESTMENTS — 2.2% Repurchase Agreement, Bank of America Merrill Lynch, (collateralized by various U.S. Treasury obligations, 0.375% - 1.875%, 4/15/15 - 6/30/16, valued at $6,870,447), in a joint trading account at 0.11%, dated 2/28/13, due 3/1/13 (Delivery value $6,731,540) Repurchase Agreement, Credit Suisse First Boston, Inc., (collateralized by various U.S. Treasury obligations, 3.125%, 2/15/42, valued at $3,431,999), in a joint trading account at 0.11%, dated 2/28/13, due 3/1/13 (Delivery value $3,365,769) Repurchase Agreement, Goldman Sachs & Co., (collateralized by various U.S. Treasury obligations, 3.75%, 8/15/41, valued at $3,262,611), in a joint trading account at 0.09%, dated 2/28/13, due 3/1/13 (Delivery value $3,208,306) SSgA U.S. Government Money Market Fund TOTAL TEMPORARY CASH INVESTMENTS (Cost $13,358,754) TOTAL INVESTMENT SECURITIES — 99.8% (Cost $528,570,956) OTHER ASSETS AND LIABILITIES — 0.2% TOTAL NET ASSETS — 100.0% $ Market Sector Diversification (as a % of net assets) Consumer Discretionary 25.2% Industrials 24.0% Financials 10.9% Materials 10.7% Information Technology 7.4% Health Care 5.5% Consumer Staples 5.2% Energy 4.5% Telecommunication Services 3.0% Diversified 0.7% Utilities 0.5% Cash and Equivalents* 2.4% * Includes temporary cash investments and other assets and liabilities. Notes to Schedule of Investments EAFE - Europe, Australasia, and Far East MSCI - Morgan Stanley Capital International Non-income producing. SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. Repurchase agreements are valued at cost. The value of investments initially expressed in foreign currencies is translated into U.S. dollars at prevailing exchange rates. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 ($) Level 2 ($) Level 3 ($) Investment Securities Foreign Common Stocks — Exchange-Traded Funds — — Temporary Cash Investments — Total Value of Investment Securities — 3. Federal Tax Information As of February 28, 2013, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments $ Gross tax appreciation of investments $ Gross tax depreciation of investments Net tax appreciation (depreciation) of investments $ The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales and the realization to ordinary income for tax purposes of unrealized gains on investments in passive foreign investment companies. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings International Growth Fund February 28, 2013 International Growth - Schedule of Investments FEBRUARY 28, 2013 (UNAUDITED) Shares/ Principal Amount ($) Value ($) COMMON STOCKS — 98.7% AUSTRALIA — 4.0% BHP Billiton Ltd. Commonwealth Bank of Australia CSL Ltd. James Hardie Industries SE AUSTRIA — 0.8% Erste Group Bank AG(1) BELGIUM — 1.7% Anheuser-Busch InBev NV Umicore SA BRAZIL — 0.6% BR Malls Participacoes SA Itau Unibanco Holding SA Preference Shares CANADA — 2.3% Bank of Nova Scotia Canadian Pacific Railway Ltd. Encana Corp. CHINA — 0.6% Brilliance China Automotive Holdings Ltd.(1) DENMARK — 3.1% Christian Hansen Holding A/S Coloplast A/S B Shares Novo Nordisk A/S B Shares FINLAND — 1.1% Kone Oyj Sampo A Shares FRANCE — 11.6% BNP Paribas SA Carrefour SA Cie Generale d'Optique Essilor International SA Dassault Systemes SA European Aeronautic Defence and Space Co. NV Gemalto NV L'Oreal SA Pernod-Ricard SA Publicis Groupe SA Sanofi Schneider Electric SA SES SA Technip SA Zodiac Aerospace GERMANY — 6.9% adidas AG BASF SE Continental AG Henkel AG & Co. KGaA Preference Shares Kabel Deutschland Holding AG Muenchener Rueckversicherungs AG SAP AG Sky Deutschland AG(1) Volkswagen AG Preference Shares HONG KONG — 1.7% AIA Group Ltd. Link Real Estate Investment Trust (The) Sands China Ltd. INDIA — 0.1% Tata Motors Ltd. ADR INDONESIA — 0.9% PT Bank Mandiri (Persero) Tbk IRELAND — 1.5% Bank of Ireland(1) Ryanair Holdings plc ADR ITALY — 2.1% ENI SpA Luxottica Group SpA Prada SpA JAPAN — 15.0% Daikin Industries Ltd. Daito Trust Construction Co. Ltd. FANUC Corp. Fast Retailing Co. Ltd. Fuji Heavy Industries Ltd. Hitachi Ltd. Japan Tobacco, Inc. KDDI Corp. Kubota Corp. Lawson, Inc. Mitsubishi Corp. Mitsubishi Estate Co. Ltd. Mitsubishi Heavy Industries Ltd. ORIX Corp. Rakuten, Inc. Shin-Etsu Chemical Co. Ltd. Sysmex Corp. Toyota Motor Corp. Unicharm Corp. Yahoo Japan Corp. MEXICO — 0.5% Cemex SAB de CV ADR(1) NETHERLANDS — 2.7% Akzo Nobel NV ASML Holding NV Koninklijke Vopak NV NORWAY — 2.8% Petroleum Geo-Services ASA Statoil ASA Telenor ASA PERU — 0.5% Credicorp Ltd. PORTUGAL — 0.5% Jeronimo Martins SGPS SA RUSSIA — 1.5% Magnit OJSC GDR Sberbank of Russia SINGAPORE — 0.5% DBS Group Holdings Ltd. SOUTH KOREA — 1.6% Samsung Electronics Co. Ltd. SPAIN — 2.6% Banco Bilbao Vizcaya Argentaria SA Grifols SA(1) Inditex SA SWEDEN — 2.7% Svenska Cellulosa AB B Shares Telefonaktiebolaget LM Ericsson B Shares Volvo AB B Shares SWITZERLAND — 10.4% Adecco SA Cie Financiere Richemont SA Holcim Ltd. Nestle SA Novartis AG Roche Holding AG SGS SA Syngenta AG UBS AG TAIWAN — 1.0% Taiwan Semiconductor Manufacturing Co. Ltd. ADR THAILAND — 0.7% Kasikornbank PCL NVDR TURKEY — 0.7% Turkiye Garanti Bankasi AS UNITED KINGDOM — 16.0% Aggreko plc ARM Holdings plc Ashtead Group plc Associated British Foods plc BG Group plc British American Tobacco plc Burberry Group plc Capita Group plc (The) Carnival plc Compass Group plc Experian plc HSBC Holdings plc (Hong Kong) InterContinental Hotels Group plc Lloyds Banking Group plc(1) Lonmin plc(1) Rio Tinto plc Rolls-Royce Holdings plc Standard Chartered plc Telecity Group plc Unilever plc Whitbread plc Wolseley plc TOTAL COMMON STOCKS (Cost $1,292,858,229) EXCHANGE-TRADED FUNDS — 1.0% iShares MSCI EAFE Index Fund iShares MSCI Japan Index Fund TOTAL EXCHANGE-TRADED FUNDS (Cost $16,536,260) TEMPORARY CASH INVESTMENTS — 0.1% Repurchase Agreement, Bank of America Merrill Lynch, (collateralized by various U.S. Treasury obligations, 0.375% - 1.875%, 4/15/15 - 6/30/16, valued at $1,137,022), in a joint trading account at 0.11%, dated 2/28/13, due 3/1/13 (Delivery value $1,114,033) Repurchase Agreement, Credit Suisse First Boston, Inc., (collateralized by various U.S. Treasury obligations, 3.125%, 2/15/42, valued at $567,977), in a joint trading account at 0.11%, dated 2/28/13, due 3/1/13 (Delivery value $557,017) Repurchase Agreement, Goldman Sachs & Co., (collateralized by various U.S. Treasury obligations, 3.75%, 8/15/41, valued at $539,944), in a joint trading account at 0.09%, dated 2/28/13, due 3/1/13 (Delivery value $530,957) TOTAL TEMPORARY CASH INVESTMENTS (Cost $2,202,001) TOTAL INVESTMENT SECURITIES — 99.8% (Cost $1,311,596,490) OTHER ASSETS AND LIABILITIES — 0.2% TOTAL NET ASSETS — 100.0% $ Market Sector Diversification (as a % of net assets) Financials 19.5% Industrials 14.6% Consumer Discretionary 14.0% Consumer Staples 13.2% Materials 11.3% Health Care 11.0% Information Technology 8.9% Energy 4.3% Telecommunication Services 1.9% Diversified 1.0% Cash and Equivalents* 0.3% * Includes temporary cash investments and other assets and liabilities. Notes to Schedule of Investments ADR - American Depositary Receipt EAFE - Europe, Australasia, and Far East GDR - Global Depositary Receipt MSCI - Morgan Stanley Capital International NVDR - Non-Voting Depositary Receipt OJSC - Open Joint Stock Company Non-income producing. SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. Repurchase agreements are valued at cost. The value of investments initially expressed in foreign currencies is translated into U.S. dollars at prevailing exchange rates. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 ($) Level 2 ($) Level 3 ($) Investment Securities Foreign Common Stocks — Exchange-Traded Funds — — Temporary Cash Investments — — Total Value of Investment Securities — 3. Federal Tax Information As of February 28, 2013, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments $ Gross tax appreciation of investments $ Gross tax depreciation of investments Net tax appreciation (depreciation) of investments $ The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings International Opportunities Fund February 28, 2013 International Opportunities - Schedule of Investments FEBRUARY 28, 2013 (UNAUDITED) Shares/ Principal Amount ($) Value ($) COMMON STOCKS — 96.9% AUSTRALIA — 4.2% Atlas Iron Ltd. carsales.com Ltd. Flight Centre Ltd. McMillan Shakespeare Ltd. Regis Resources Ltd.(1) BRAZIL — 3.8% Brazil Pharma SA Estacio Participacoes SA Mills Estruturas e Servicos de Engenharia SA QGEP Participacoes SA CAMBODIA — 0.7% NagaCorp Ltd. CANADA — 3.4% Canadian Western Bank Detour Gold Corp.(1) Dollarama, Inc. Norbord, Inc.(1) West Fraser Timber Co. Ltd. CHINA — 4.9% Anton Oilfield Services Group China Overseas Grand Oceans Group Ltd. China ZhengTong Auto Services Holdings Ltd.(1) CIMC Enric Holdings Ltd. Ju Teng International Holdings Ltd. KWG Property Holding Ltd. Lonking Holdings Ltd. Sino Biopharmaceutical DENMARK — 4.4% Christian Hansen Holding A/S Pandora A/S Rockwool International A/S B Shares SimCorp A/S FRANCE — 4.4% Altran Technologies SA(1) Eurofins Scientific Ingenico Rubis SCA Teleperformance SA GERMANY — 6.2% Duerr AG Gildemeister AG GSW Immobilien AG KUKA AG(1) Symrise AG TAG Immobilien AG Wirecard AG HONG KONG — 2.7% Emperor Watch & Jewellery Ltd. Man Wah Holdings Ltd. Techtronic Industries Co. INDIA — 2.6% Apollo Hospitals Enterprise Ltd. Mahindra & Mahindra Financial Services Ltd. McLeod Russel India Ltd. Wockhardt Ltd.(1) INDONESIA — 0.5% PT Erajaya Swasembada Tbk(1) IRELAND — 0.5% Smurfit Kappa Group plc ITALY — 3.3% Banca Generali SpA Salvatore Ferragamo Italia SpA JAPAN — 15.8% Aeon Credit Service Co. Ltd. Aica Kogyo Co. Ltd. Aida Engineering Ltd. Anritsu Corp. Calbee, Inc. F.C.C. Co. Ltd. Japan Aviation Electronics Industry Ltd. Jin Co. Ltd. Kansai Paint Co. Ltd. M3, Inc. MISUMI Group, Inc. MonotaRO Co. Ltd. Nihon Kohden Corp. Pigeon Corp. Sanwa Holdings Corp. Seria Co. Ltd. Seven Bank Ltd. Ship Healthcare Holdings, Inc. Sundrug Co. Ltd. Tadano Ltd. Tokyu Livable, Inc. Toshiba Plant Systems & Services Corp. MEXICO — 0.7% Compartamos SAB de CV NETHERLANDS — 0.5% Brunel International NV NEW ZEALAND — 0.6% Trade Me Ltd. NORWAY — 3.0% Fred Olsen Energy ASA Norwegian Air Shuttle AS(1) Petroleum Geo-Services ASA PHILIPPINES — 0.6% Universal Robina Corp. SINGAPORE — 2.2% Ezion Holdings Ltd. OSIM International Ltd. Tat Hong Holdings Ltd. SOUTH KOREA — 3.4% Kolao Holdings Partron Co. Ltd. Soulbrain Co. Ltd.(1) Sung Kwang Bend Co. Ltd. SWEDEN — 2.1% AarhusKarlshamn AB Billerud AB Meda AB A Shares SWITZERLAND — 2.2% AMS AG Kaba Holding AG Temenos Group AG(1) TAIWAN — 3.7% AirTAC International Group Chailease Holding Co. Ltd. Chipbond Technology Corp. Ginko International Co. Ltd. Teco Electric and Machinery Co. Ltd. Vanguard International Semiconductor Corp. THAILAND — 1.6% Asian Property Development PCL Home Product Center PCL TURKEY — 0.7% Bizim Toptan Satis Magazalari AS UNITED KINGDOM — 18.2% Anite plc Ashtead Group plc ASOS plc(1) AZ Electronic Materials SA Barratt Developments plc(1) Bellway plc Bodycote plc Close Brothers Group plc EnQuest plc(1) Great Portland Estates plc Howden Joinery Group plc John Wood Group plc Lancashire Holdings Ltd. Rotork plc Spectris plc Spirax-Sarco Engineering plc TalkTalk Telecom Group plc Telecity Group plc UBM plc TOTAL COMMON STOCKS (Cost $87,240,417) EXCHANGE-TRADED FUNDS — 2.2% iShares MSCI EAFE Small Cap Index Fund Market Vectors Junior Gold Miners ETF TOTAL EXCHANGE-TRADED FUNDS (Cost $2,747,300) TEMPORARY CASH INVESTMENTS — 1.1% Repurchase Agreement, Bank of America Merrill Lynch, (collateralized by various U.S. Treasury obligations, 0.375% - 1.875%, 4/15/15 - 6/30/16, valued at $660,246), in a joint trading account at 0.11%, dated 2/28/13, due 3/1/13 (Delivery value $646,897) Repurchase Agreement, Credit Suisse First Boston, Inc., (collateralized by various U.S. Treasury obligations, 3.125%, 2/15/42, valued at $329,813), in a joint trading account at 0.11%, dated 2/28/13, due 3/1/13 (Delivery value $323,448) Repurchase Agreement, Goldman Sachs & Co., (collateralized by various U.S. Treasury obligations, 3.75%, 8/15/41, valued at $313,535), in a joint trading account at 0.09%, dated 2/28/13, due 3/1/13 (Delivery value $308,317) TOTAL TEMPORARY CASH INVESTMENTS (Cost $1,278,658) TOTAL INVESTMENT SECURITIES — 100.2% (Cost $91,266,375) OTHER ASSETS AND LIABILITIES — (0.2)% ) TOTAL NET ASSETS — 100.0% $ Market Sector Diversification (as a % of net assets) Consumer Discretionary 21.2% Industrials 20.0% Information Technology 14.4% Financials 13.1% Materials 9.7% Health Care 6.5% Consumer Staples 5.9% Energy 5.6% Diversified 1.5% Utilities 0.7% Telecommunication Services 0.5% Cash and Equivalents* 0.9% * Includes temporary cash investments and other assets and liabilities. Notes to Schedule of Investments EAFE - Europe, Australasia, and Far East ETF - Exchange-Traded Fund MSCI - Morgan Stanley Capital International Non-income producing. SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. Repurchase agreements are valued at cost. The value of investments initially expressed in foreign currencies is translated into U.S. dollars at prevailing exchange rates. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 ($) Level 2 ($) Level 3 ($) Investment Securities Foreign Common Stocks — — Exchange-Traded Funds — — Temporary Cash Investments — — Total Value of Investment Securities — 3. Federal Tax Information As of February 28, 2013, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments $ Gross tax appreciation of investments $ Gross tax depreciation of investments Net tax appreciation (depreciation) of investments $ The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings International Value Fund February 28, 2013 International Value - Schedule of Investments FEBRUARY 28, 2013 (UNAUDITED) Shares/ Principal Amount ($) Value ($) COMMON STOCKS — 97.8% AUSTRALIA — 10.2% Australia & New Zealand Banking Group Ltd. Commonwealth Bank of Australia National Australia Bank Ltd. Telstra Corp. Ltd. Westpac Banking Corp. AUSTRIA — 0.8% Oesterreichische Post AG Raiffeisen Bank International AG BELGIUM — 1.1% KBC Groep NV DENMARK — 0.8% Coloplast A/S B Shares Novo Nordisk A/S B Shares FINLAND — 0.3% UPM-Kymmene Oyj FRANCE — 11.1% CNP Assurances France Telecom SA GDF Suez Sanofi Societe Generale SA(1) Technicolor SA(1) Total S.A. UbiSoft Entertainment SA(1) Valeo SA Veolia Environnement SA Vinci SA Vivendi SA GERMANY — 7.1% Allianz SE BASF SE Bayer AG Deutsche Boerse AG Deutsche Lufthansa AG Deutsche Telekom AG E.ON AG Metro AG ProSiebenSat.1 Media AG Preference Shares Rheinmetall AG Siemens AG TUI AG(1) GREECE — 0.3% OPAP SA HONG KONG — 4.1% BOC Hong Kong Holdings Ltd. Cheung Kong Holdings Ltd. Link Real Estate Investment Trust (The) MGM China Holdings Ltd. Wharf Holdings Ltd. Wynn Macau Ltd.(1) ISRAEL — 0.2% Bank Hapoalim BM(1) ITALY — 3.9% Assicurazioni Generali SpA Enel SpA ENI SpA Telecom Italia SpA JAPAN — 19.3% Bank of Yokohama Ltd. (The) Central Japan Railway Co. Chiyoda Corp. Daihatsu Motor Co. Ltd. Daito Trust Construction Co. Ltd. Daiwa House Industry Co. Ltd. FamilyMart Co. Ltd. Fuji Heavy Industries Ltd. Fujitsu Ltd. Gree, Inc. Japan Tobacco, Inc. JGC Corp. KDDI Corp. Mitsubishi Shokuhin Co. Ltd. Mitsubishi UFJ Financial Group, Inc. Nippon Shokubai Co. Ltd. Nippon Telegraph & Telephone Corp. Nissan Chemical Industries Ltd. NTT Data Corp. 66 Oracle Corp. Japan Park24 Co. Ltd. Resona Holdings, Inc. SOFTBANK Corp. Sohgo Security Services Co. Ltd. Sumitomo Metal Mining Co. Ltd. Taisei Corp. Toshiba TEC Corp. Toyoda Gosei Co. Ltd. TS Tech Co. Ltd. West Japan Railway Co. NETHERLANDS — 1.4% ING Groep NV CVA(1) NORWAY — 1.0% TGS Nopec Geophysical Co. ASA PORTUGAL — 0.2% EDP - Energias de Portugal SA SINGAPORE — 2.4% STX OSV Holdings Ltd. Suntec Real Estate Investment Trust United Overseas Bank Ltd. SPAIN — 4.8% Banco Santander SA Endesa SA Mapfre SA Telefonica SA SWEDEN — 2.0% Electrolux AB Intrum Justitia AB Modern Times Group AB B Shares Tele2 AB B Shares SWITZERLAND — 6.1% Helvetia Holding AG Novartis AG OC Oerlikon Corp. AG Roche Holding AG Swiss Life Holding AG Swiss Reinsurance Co. Zurich Financial Services AG UNITED KINGDOM — 20.7% Afren plc(1) AstraZeneca plc BAE Systems plc Berendsen plc BHP Billiton plc Bodycote plc BP plc Cable & Wireless Communications plc Centrica plc Evraz plc Home Retail Group plc HSBC Holdings plc HSBC Holdings plc (Hong Kong) Investec plc Marks & Spencer Group plc Micro Focus International plc Mondi plc Royal Dutch Shell plc B Shares Standard Chartered plc Vodafone Group plc TOTAL COMMON STOCKS (Cost $23,251,316) EXCHANGE-TRADED FUNDS — 1.1% iShares MSCI EAFE Value Index (Cost$301,824) TEMPORARY CASH INVESTMENTS — 0.7% Repurchase Agreement, Bank of America Merrill Lynch, (collateralized by various U.S. Treasury obligations, 0.375% - 1.875%, 4/15/15 - 6/30/16, valued at $95,443), in a joint trading account at 0.11%, dated 2/28/13, due 3/1/13 (Delivery value $93,513) Repurchase Agreement, Credit Suisse First Boston, Inc., (collateralized by various U.S. Treasury obligations, 3.125%, 2/15/42, valued at $47,677), in a joint trading account at 0.11%, dated 2/28/13, due 3/1/13 (Delivery value $46,757) Repurchase Agreement, Goldman Sachs & Co., (collateralized by various U.S. Treasury obligations, 3.75%, 8/15/41, valued at $45,324), in a joint trading account at 0.09%, dated 2/28/13, due 3/1/13 (Delivery value $44,569) TOTAL TEMPORARY CASH INVESTMENTS (Cost $184,839) TOTAL INVESTMENT SECURITIES — 99.6% (Cost $23,737,979) OTHER ASSETS AND LIABILITIES — 0.4% TOTAL NET ASSETS — 100.0% $ Market Sector Diversification (as a % of net assets) Financials 37.6% Energy 10.7% Industrials 9.3% Consumer Discretionary 8.7% Telecommunication Services 7.9% Health Care 7.5% Materials 6.4% Utilities 4.9% Information Technology 3.7% Consumer Staples 1.1% Diversified 1.1% Cash and Equivalents* 1.1% * Includes temporary cash investments and other assets and liabilities. Notes to Schedule of Investments CVA - Certificaten Van Aandelen EAFE - Europe, Australasia, and Far East MSCI - Morgan Stanley Capital International Non-income producing. SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. Repurchase agreements are valued at cost. The value of investments initially expressed in foreign currencies is translated into U.S. dollars at prevailing exchange rates. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 ($) Level 2 ($) Level 3 ($) Investment Securities Foreign Common Stocks — — Exchange-Traded Funds — — Temporary Cash Investments — — Total Value of Investment Securities — 3. Federal Tax Information As of February 28, 2013, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments $ Gross tax appreciation of investments $ Gross tax depreciation of investments Net tax appreciation (depreciation) of investments $ The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings NT Emerging Markets Fund February 28, 2013 NT Emerging Markets - Schedule of Investments FEBRUARY 28, 2013 (UNAUDITED) Shares/ Principal Amount ($) Value ($) COMMON STOCKS — 96.0% BRAZIL — 11.4% Anhanguera Educacional Participacoes SA BR Malls Participacoes SA BR Properties SA Brazil Pharma SA CCR SA Cia de Bebidas das Americas Preference Shares ADR Cia de Saneamento de Minas Gerais-COPASA Grupo BTG Pactual Hypermarcas SA(1) Klabin SA Preference Shares Marcopolo SA Preference Shares MRV Engenharia e Participacoes SA Vale SA Preference Shares CANADA — 0.5% Pacific Rubiales Energy Corp. CHILE — 1.4% SACI Falabella Sociedad Quimica y Minera de Chile SA ADR CHINA — 17.4% Belle International Holdings Ltd. Brilliance China Automotive Holdings Ltd.(1) China Communications Construction Co. Ltd. H Shares China Liansu Group Holdings Ltd. China Minsheng Banking Corp. Ltd. H Shares China Overseas Land & Investment Ltd. China Railway Construction Corp. Ltd. H Shares China Shenhua Energy Co. Ltd. H Shares CNOOC Ltd. Focus Media Holding Ltd. ADR Haier Electronics Group Co. Ltd.(1) Hengan International Group Co. Ltd. Industrial & Commercial Bank of China Ltd. H Shares Kunlun Energy Co. Ltd. Ping An Insurance Group Co. H Shares Tencent Holdings Ltd. COLOMBIA — 0.6% Almacenes Exito SA HONG KONG — 0.7% AAC Technologies Holdings, Inc. INDIA — 3.4% HDFC Bank Ltd. ICICI Bank Ltd. ADR Tata Global Beverages Ltd. Tata Motors Ltd. INDONESIA — 3.5% PT AKR Corporindo Tbk PT Astra International Tbk PT Bank Rakyat Indonesia (Persero) Tbk PT Semen Gresik (Persero) Tbk MALAYSIA — 1.0% Axiata Group Bhd MEXICO — 5.8% Alfa SAB de CV, Series A Cemex SAB de CV ADR(1) Fomento Economico Mexicano SAB de CV ADR Grupo Aeroportuario del Sureste SAB de CV B Shares Grupo Financiero Banorte SAB de CV Mexichem SAB de CV Promotora y Operadora de Infraestructura SAB de CV(1) Wal-Mart de Mexico SAB de CV PANAMA — 0.5% Copa Holdings SA Class A PERU — 2.2% Credicorp Ltd. Southern Copper Corp. POLAND — 1.2% Eurocash SA Powszechny Zaklad Ubezpieczen SA RUSSIA — 6.5% Eurasia Drilling Co. Ltd. GDR Magnit OJSC GDR Mail.ru Group Ltd. GDR Mobile Telesystems OJSC ADR NovaTek OAO GDR Sberbank of Russia SOUTH AFRICA — 4.5% Aspen Pharmacare Holdings Ltd. Clicks Group Ltd. Discovery Holdings Ltd. Exxaro Resources Ltd. Naspers Ltd. N Shares SOUTH KOREA — 14.1% Hyundai Glovis Co. Ltd. Hyundai Wia Corp. LG Chem Ltd. LG Display Co. Ltd.(1) LG Household & Health Care Ltd. Orion Corp.(1) Paradise Co. Ltd. Samsung Electronics Co. Ltd. TAIWAN — 10.5% Chailease Holding Co. Ltd. Hon Hai Precision Industry Co. Ltd. MediaTek, Inc. Merida Industry Co. Ltd. Taiwan Semiconductor Manufacturing Co. Ltd. TPK Holding Co. Ltd. THAILAND — 5.0% CP ALL PCL Kasikornbank PCL NVDR Minor International PCL Siam Cement PCL NVDR TURKEY — 4.1% BIM Birlesik Magazalar AS Koza Altin Isletmeleri AS TAV Havalimanlari Holding AS(1) Tofas Turk Otomobil Fabrikasi Turkiye Garanti Bankasi AS Turkiye Halk Bankasi AS TURKMENISTAN — 0.6% Dragon Oil plc UNITED KINGDOM — 1.1% Antofagasta plc Petrofac Ltd. TOTAL COMMON STOCKS (Cost $148,220,961) EXCHANGE-TRADED FUNDS — 1.9% iShares MSCI Emerging Markets Index Fund (Cost$3,759,724) TEMPORARY CASH INVESTMENTS — 1.4% Repurchase Agreement, Bank of America Merrill Lynch, (collateralized by various U.S. Treasury obligations, 0.375% - 1.875%, 4/15/15 - 6/30/16, valued at $1,432,533), in a joint trading account at 0.11%, dated 2/28/13, due 3/1/13 (Delivery value $1,403,569) Repurchase Agreement, Credit Suisse First Boston, Inc., (collateralized by various U.S. Treasury obligations, 3.125%, 2/15/42, valued at $715,594), in a joint trading account at 0.11%, dated 2/28/13, due 3/1/13 (Delivery value $701,785) Repurchase Agreement, Goldman Sachs & Co., (collateralized by various U.S. Treasury obligations, 3.75%, 8/15/41, valued at $680,276), in a joint trading account at 0.09%, dated 2/28/13, due 3/1/13 (Delivery value $668,954) TOTAL TEMPORARY CASH INVESTMENTS (Cost $2,774,300) TOTAL INVESTMENT SECURITIES — 99.3% (Cost $154,754,985) OTHER ASSETS AND LIABILITIES — 0.7% TOTAL NET ASSETS — 100.0% $ Market Sector Diversification (as a % of net assets) Financials 21.7% Information Technology 21.3% Consumer Discretionary 12.6% Consumer Staples 11.8% Materials 9.3% Industrials 9.1% Energy 6.8% Diversified 1.9% Telecommunication Services 1.7% Health Care 1.0% Utilities 0.7% Cash and Equivalents* 2.1% * Includes temporary cash investments and other assets and liabilities. Notes to Schedule of Investments ADR - American Depositary Receipt GDR - Global Depositary Receipt MSCI - Morgan Stanley Capital International NVDR - Non-Voting Depositary Receipt OJSC - Open Joint Stock Company Non-income producing. SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. Repurchase agreements are valued at cost. The value of investments initially expressed in foreign currencies is translated into U.S. dollars at prevailing exchange rates. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 ($) Level 2 ($) Level 3 ($) Investment Securities Foreign Common Stocks — Exchange-Traded Funds — — Temporary Cash Investments — — Total Value of Investment Securities — 3. Federal Tax Information As of February 28, 2013, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments $ Gross tax appreciation of investments $ Gross tax depreciation of investments Net tax appreciation (depreciation) of investments $ The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings NT International Growth Fund February 28, 2013 NT International Growth - Schedule of Investments FEBRUARY 28, 2013 (UNAUDITED) Shares/ Principal Amount ($) Value ($) COMMON STOCKS — 98.1% AUSTRALIA — 4.7% BHP Billiton Ltd. Coca-Cola Amatil Ltd. Commonwealth Bank of Australia CSL Ltd. James Hardie Industries SE AUSTRIA — 0.7% Erste Group Bank AG(1) BELGIUM — 1.7% Anheuser-Busch InBev NV Umicore SA BRAZIL — 0.7% BR Malls Participacoes SA Itau Unibanco Holding SA Preference Shares CANADA — 2.3% Bank of Nova Scotia Canadian Pacific Railway Ltd. Encana Corp. CHINA — 0.5% Brilliance China Automotive Holdings Ltd.(1) DENMARK — 3.1% Christian Hansen Holding A/S Coloplast A/S B Shares Novo Nordisk A/S B Shares FINLAND — 1.0% Kone Oyj Sampo A Shares FRANCE — 11.9% BNP Paribas SA Carrefour SA Cie Generale d'Optique Essilor International SA Dassault Systemes SA European Aeronautic Defence and Space Co. NV Gemalto NV L'Oreal SA Pernod-Ricard SA Publicis Groupe SA Sanofi Schneider Electric SA SES SA Technip SA Zodiac Aerospace GERMANY — 7.1% adidas AG BASF SE Continental AG Henkel AG & Co. KGaA Preference Shares Kabel Deutschland Holding AG Muenchener Rueckversicherungs AG SAP AG Sky Deutschland AG(1) Volkswagen AG Preference Shares HONG KONG — 1.7% AIA Group Ltd. Link Real Estate Investment Trust (The) Sands China Ltd. INDIA — 0.1% Tata Motors Ltd. ADR INDONESIA — 0.9% PT Bank Mandiri (Persero) Tbk IRELAND — 1.4% Bank of Ireland(1) Ryanair Holdings plc ADR ITALY — 2.1% ENI SpA Luxottica Group SpA Prada SpA JAPAN — 14.3% Daikin Industries Ltd. Daito Trust Construction Co. Ltd. FANUC Corp. Fast Retailing Co. Ltd. Fuji Heavy Industries Ltd. Hitachi Ltd. KDDI Corp. Kubota Corp. Lawson, Inc. Mitsubishi Corp. Mitsubishi Estate Co. Ltd. Mitsubishi Heavy Industries Ltd. ORIX Corp. Rakuten, Inc. Shin-Etsu Chemical Co. Ltd. Sysmex Corp. Toyota Motor Corp. Unicharm Corp. Yahoo Japan Corp. MEXICO — 0.5% Cemex SAB de CV ADR(1) NETHERLANDS — 2.6% Akzo Nobel NV ASML Holding NV Koninklijke Vopak NV NORWAY — 2.6% Petroleum Geo-Services ASA Statoil ASA Telenor ASA PERU — 0.5% Credicorp Ltd. PORTUGAL — 0.5% Jeronimo Martins SGPS SA RUSSIA — 1.5% Magnit OJSC GDR Sberbank of Russia SINGAPORE — 0.5% DBS Group Holdings Ltd. SOUTH KOREA — 1.7% Samsung Electronics Co. Ltd. SPAIN — 2.5% Banco Bilbao Vizcaya Argentaria SA Grifols SA(1) Inditex SA SWEDEN — 2.7% Svenska Cellulosa AB B Shares Telefonaktiebolaget LM Ericsson B Shares Volvo AB B Shares SWITZERLAND — 9.7% Adecco SA Cie Financiere Richemont SA Holcim Ltd. Nestle SA Novartis AG Roche Holding AG Syngenta AG UBS AG TAIWAN — 0.8% Taiwan Semiconductor Manufacturing Co. Ltd. ADR THAILAND — 1.2% CP ALL PCL Kasikornbank PCL NVDR TURKEY — 0.7% Turkiye Garanti Bankasi AS UNITED KINGDOM — 15.9% Aggreko plc ARM Holdings plc Ashtead Group plc Associated British Foods plc BG Group plc Burberry Group plc Capita Group plc (The) Carnival plc Compass Group plc Experian plc HSBC Holdings plc (Hong Kong) InterContinental Hotels Group plc Intertek Group plc Lloyds Banking Group plc(1) Lonmin plc(1) Next plc Rio Tinto plc Rolls-Royce Holdings plc Standard Chartered plc Telecity Group plc Unilever plc Whitbread plc Wolseley plc TOTAL COMMON STOCKS (Cost $461,963,973) EXCHANGE-TRADED FUNDS — 0.4% iShares MSCI Japan Index Fund (Cost$2,052,786) TEMPORARY CASH INVESTMENTS — 1.2% Repurchase Agreement, Bank of America Merrill Lynch, (collateralized by various U.S. Treasury obligations, 0.375% - 1.875%, 4/15/15 - 6/30/16, valued at $3,723,411), in a joint trading account at 0.11%, dated 2/28/13, due 3/1/13 (Delivery value $3,648,131) Repurchase Agreement, Credit Suisse First Boston, Inc., (collateralized by various U.S. Treasury obligations, 3.125%, 2/15/42, valued at $1,859,958), in a joint trading account at 0.11%, dated 2/28/13, due 3/1/13 (Delivery value $1,824,066) Repurchase Agreement, Goldman Sachs & Co., (collateralized by various U.S. Treasury obligations, 3.75%, 8/15/41, valued at $1,768,159), in a joint trading account at 0.09%, dated 2/28/13, due 3/1/13 (Delivery value $1,738,730) TOTAL TEMPORARY CASH INVESTMENTS (Cost $7,210,906) TOTAL INVESTMENT SECURITIES — 99.7% (Cost $471,227,665) OTHER ASSETS AND LIABILITIES — 0.3% TOTAL NET ASSETS — 100.0% $ Market Sector Diversification (as a % of net assets) Financials 18.8% Industrials 15.4% Consumer Discretionary 14.8% Consumer Staples 12.5% Materials 11.0% Health Care 10.8% Information Technology 9.0% Energy 4.2% Telecommunication Services 1.6% Diversified 0.4% Cash and Equivalents* 1.5% * Includes temporary cash investments and other assets and liabilities. Notes to Schedule of Investments ADR - American Depositary Receipt GDR - Global Depositary Receipt MSCI - Morgan Stanley Capital International NVDR - Non-Voting Depositary Receipt OJSC - Open Joint Stock Company Non-income producing. SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. Repurchase agreements are valued at cost. The value of investments initially expressed in foreign currencies is translated into U.S. dollars at prevailing exchange rates. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 ($) Level 2 ($) Level 3 ($) Investment Securities Foreign Common Stocks — Exchange-Traded Funds — — Temporary Cash Investments — — Total Value of Investment Securities — 3. Federal Tax Information As of February 28, 2013, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments $ Gross tax appreciation of investments $ Gross tax depreciation of investments Net tax appreciation (depreciation) of investments $ The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. ITEM 2.CONTROLS AND PROCEDURES. (a) The registrant’s principal executive officer and principal financial officer have concluded that the registrant’s disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940) are effective based on their evaluation of these controls and procedures as of a date within 90 days of the filing date of this report. (b) There were no changes in the registrant’s internal control over financial reporting (as defined in Rule 30a-3(d) under the Investment Company Act of 1940) that occurred during the registrant’s last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the registrant’s internal control over financial reporting. ITEM 3.EXHIBITS. Separate certifications by the registrant’s principal executive officer and principal financial officer, pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 and Rule 30a-2(a) under the Investment Company Act of 1940, are filed and attached hereto as Exhibit 99.CERT. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Registrant: American Century World Mutual Funds, Inc. By: /s/ Jonathan S. Thomas Name: Jonathan S. Thomas Title: President Date: April 25, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Jonathan S. Thomas Name: Jonathan S. Thomas Title: President (principal executive officer) Date: April 25, 2013 By: /s/ C. Jean Wade Name: C. Jean Wade Title: Vice President, Treasurer, and Chief Financial Officer (principal financial officer) Date: April 25, 2013
